DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
					Claim Status
	Claims 1-13 are pending and are examined. Claims 14-49 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the limitation “a label in a sealing state that seals said vent hole and said label comprises a portion that is structured for being pierced by a laser to provide the label in a pierced state, wherein the label in the sealing state places the vent hole in said closed state and the label in the pierced state places said vent hole in said open state” is unclear and indefinite. How is the label related to the airlock (recited in claim 1) which controls the opening and closing of the vent hole? Please clarify the relationship of the label relative to the vent hole and the airlock. Additionally, it is unclear what structure is required for being pierced by a laser.  Is there some type of material or structural difference?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayles (US Patent 5,591,401).

Regarding Claim 1, Sayles teaches an assay device for detecting an analyte, said assay device comprising an assay device cup and an assay device lid (An improved test device for the testing of a fluid having a cup and a cover lid, such cover lid having a reagent test strip chamber containing a reagent test strip. See Abstract), 
wherein: said assay device cup comprises an interior volume configured to hold a sample; and 
said assay device lid comprises an analyte test strip (Reagent test strip chamber 24 can be formed to receive reagent test strip 14 seen disposed thereabove, the first end of which is seen in FIG. 2 protruding into filling chamber 26.), 
a gasket separating the analvte test strip from the interior volume of the assay device cup (As seen in FIG. 4 which is a bottom view of actuation cover 18, first rib member 34 and second rib member 36 are positioned to mate into first and second rib receipt openings 30 and 32, respectively, to form a seal around protruding first end 38 of reagent test strip 14 with upper rib member 35 on actuation cover 18 to form a fluid-tight seal with the base of the reagent test strip chamber around the reagent test strip, the protruding end 38 of which is seen in the cutaway view of FIG. 2 extending into filling chamber 26. The examiner notes the gasket is a seal), and 
a vent hole being configurable between an open state and a closed state wherein the closed state provides an airlock that prevents movement of the sample to the analyte test strip and the open state releases the airlock to provide a metered amount of said sample to said analyte test strip through an inlet hole of the gasket (when button 20 which has flexible sides 21 is depressed, pointed member 50 is moved downward and pierces through the thin wall of elevated piercing area 28 of the cutting chamber floor which is elevated from bottom 52 of filling chamber 26 at a height generally parallel to top 48 of the reagent test strip seen in FIG. 2.  The cover lid has step-down area 42 extending from such elevated piercing area 28 down to filling chamber 26 such that when the test device is inverted after pointed member 50 has punctured through elevated piercing area 28 of cutting chamber 44 and the pointed member has been pulled back out of such aperture by the resilience of the sides of actuation button, the fluid will pass into and fill cutting chamber 44 as well as the inside 46 of the filling chamber on the inside of actuation cover 18 substantially up to the top 48 of reagent test strip 14. Col. 3, lines 64-67 and Col. 4, lines 1-11. The examiner notes that Sayles teaches an elevated piercing area 28 which represents a closed state and a pointed member 50 pierces the piercing area 28 which represents an open state. While this teaching represents the open state and closed state configurations, the limitation is broadly interpreted. The limitation does not recite that the vent hole is repeatedly configurable between an open state and a closed state.)

Regarding Claim 3, modified Sayles teaches the assay device of claim 1 wherein said assay device lid comprises a shape that is complementary to an assay device receiver of a reader apparatus and said assay device lid compels insertion of the assay device into the reader apparatus in a particular orientation (the examiner notes this limitation “that is complementary to an assay device receiver of a reader apparatus and said assay device lid compels insertion of the assay device into the reader apparatus in a particular orientation” since it is directed to intended use and the shape can be any shape and the reader apparatus can be any shape and size. The examiner also notes that the shape of the assay device lid can be any shape. Sayles teaches L-shaped actuation cover 18 is permanently affixed to the top of cover lid 10 and has test actuation button 20 thereon in Fig. 1.).  

Regarding Claim 8, modified Sayles teaches the assay device of claim 1 wherein said assay device lid comprises a test strip viewing window providing imaging access to said analyte test strip. (As can be seen in FIG. 4, bottom 40 of the area of actuation cover 18 forms a window, the sides of which extend inward to contact, and help retain, the reagent test strip in place, such window being disposed directly above the color change area to be viewed on the reagent test strip.).  
Regarding Claim 9, modified Sayles teaches the assay device of claim 1 further comprising a gasket that retains said analyte test strip in said assay device lid and that is configured to seal said sample in said assay device when said assay device lid is engaged with said assay device cup (As seen in FIG. 4 which is a bottom view of actuation cover 18, first rib member 34 and second rib member 36 are positioned to mate into first and second rib receipt openings 30 and 32, respectively, to form a seal around protruding first end 38 of reagent test strip 14 with upper rib member 35 on actuation cover 18 to form a fluid-tight seal with the base of the reagent test strip chamber around the reagent test strip, the protruding end 38 of which is seen in the cutaway view of FIG. 2 extending into filling chamber 26.).  

Regarding Claim 10, modified Sayles teaches the assay device of claim 1 wherein said sample is a biological sample (the examiner notes the analyte is directed to intended use of the device and can be any type of sample).  

Regarding Claim 11, modified Sayles teaches the assay device of claim 1 wherein said sample is urine (the examiner notes the sample is directed to intended use of the device and can be any type of sample).  

Regarding Claim 12, modified Sayles teaches the assay device of claim 1 wherein said analyte is a drug (the examiner notes the analyte is directed to intended use of the device and can be any type of analyte).  

Regarding Claim 13, modified Sayles teaches the assay device of claim 1 wherein said analyte is a drug of abuse (the examiner notes the analyte is directed to intended use of the device and can be any type of analyte).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sayles (US Patent 5,591,401), in view of Alley (US Patent 2002/0046614).

	Regarding Claim 1, Sayles teaches an assay device for detecting an analyte, said assay device comprising an assay device cup and an assay device lid (An improved test device for the testing of a fluid having a cup and a cover lid, such cover lid having a reagent test strip chamber containing a reagent test strip. See Abstract), 
wherein: said assay device cup comprises an interior volume configured to hold a sample; and 
said assay device lid comprises an analyte test strip (Reagent test strip chamber 24 can be formed to receive reagent test strip 14 seen disposed thereabove, the first end of which is seen in FIG. 2 protruding into filling chamber 26.), 
a gasket separating the analvte test strip from the interior volume of the assay device cup (As seen in FIG. 4 which is a bottom view of actuation cover 18, first rib member 34 and second rib member 36 are positioned to mate into first and second rib receipt openings 30 and 32, respectively, to form a seal around protruding first end 38 of reagent test strip 14 with upper rib member 35 on actuation cover 18 to form a fluid-tight seal with the base of the reagent test strip chamber around the reagent test strip, the protruding end 38 of which is seen in the cutaway view of FIG. 2 extending into filling chamber 26. The examiner notes the gasket is a seal), and 
Saylor teaches when button 20 which has flexible sides 21 is depressed, pointed member 50 is moved downward and pierces through the thin wall of elevated piercing area 28 of the cutting chamber floor which is elevated from bottom 52 of filling chamber 26 at a height generally parallel to top 48 of the reagent test strip seen in FIG. 2 but is silent to a vent hole repeatedly being configurable between an open state and a closed state wherein the closed state provides an airlock that prevents movement of the sample to the analyte test strip and the open state releases the airlock to provide a metered amount of said sample to said analyte test strip through an inlet hole of the gasket.        
Alley teaches in the related art of testing a specimen in a container. [0075] Not shown are small vent openings in the upper half of shaft 26 and in the upper half of the pipe section of the cassette. The vent openings may aid in air-to-liquid displacement. The vent openings are usually positioned directly over the corresponding inlet or valve opening so that the vent openings are closed when the inlet/valve opening is closed, and are aligned to let air or liquid in when the cassette is rotated in order to activate the test. [0083] Fig. 3 In this particular design there is a airlock that also protects the upper portion of the test strip from contamination. [0089] There may be an additional hole in both the cassette and closure that also are aligned when the test is activated. These additional holes are for the purpose of venting, providing air to specimen displacement. They would be placed in the upper portion of the cassettes shaft.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a vent hole configurable between an open state and a closed state wherein the closed state provides an airlock that prevents movement of the sample to the analyte test strip and the open state releases the airlock to provide a metered amount of said sample to said analyte test strip through an inlet hole of the gasket, as taught by Alley, to the device of Saylor, in order to ensure that there has been no tampering with the specimen and to prevent contamination of the specimen, as taught by Alley, in [0004].
	                                                                                                            
Regarding Claim 2, modified Sayles teaches the assay device of claim 1.
Modified Sayles is silent to said assay device lid further comprises a second test strip configured to detect an adulterant in the sample.  
Regarding the second test strip, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI. B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second test strip to the lid in the device of modified Sayles of the device to test for two different analytes.

Regarding Claim 3, modified Sayles teaches the assay device of claim 1 wherein said assay device lid comprises a shape that is complementary to an assay device receiver of a reader apparatus and said assay device lid compels insertion of the assay device into the reader apparatus in a particular orientation (the examiner notes this limitation “that is complementary to an assay device receiver of a reader apparatus and said assay device lid compels insertion of the assay device into the reader apparatus in a particular orientation” since it is directed to intended use and the shape can be any shape and the reader apparatus can be any shape and size. The examiner also notes that the shape of the assay device lid can be any shape. Sayles teaches L-shaped actuation cover 18 is permanently affixed to the top of cover lid 10 and has test actuation button 20 thereon in Fig. 1.).  

Regarding Claim 4, modified Sayles teaches the assay device of claim 3 and L-shaped actuation cover 18 is permanently affixed to the top of cover lid 10 and has test actuation button 20 thereon. Cover lid 10 can be formed of a plastic molded lower lid 22 onto which can be permanently affixed plastic actuation cover 18. Col. 3, lines 17-20.
Modified Sayles is silent to said assay device lid has a D-shape.  
Regarding shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the lid to be a D shape in the device of modified Sayles for an alternative configuration or easy handling.	
Regarding Claim 6, modified Sayles teaches the assay device of claim 1 wherein said assay device lid comprises a label comprising an adhesive tab configured to provide a tamper-evident seal for the assay device (Alley teaches [0035] In one embodiment, after the specimen is placed in the container, tamper-proof tape, 18, or other tamper prevention mechanism, may be placed across the closure 14 and container used to indicate whether the closure has been removed or separated from the container.).  


Regarding Claim 8, modified Sayles teaches the assay device of claim 1 wherein said assay device lid comprises a test strip viewing window providing imaging access to said analyte test strip. (As can be seen in FIG. 4, bottom 40 of the area of actuation cover 18 forms a window, the sides of which extend inward to contact, and help retain, the reagent test strip in place, such window being disposed directly above the color change area to be viewed on the reagent test strip.).  
Regarding Claim 9, modified Sayles teaches the assay device of claim 1 further comprising a gasket that retains said analyte test strip in said assay device lid and that is configured to seal said sample in said assay device when said assay device lid is engaged with said assay device cup (As seen in FIG. 4 which is a bottom view of actuation cover 18, first rib member 34 and second rib member 36 are positioned to mate into first and second rib receipt openings 30 and 32, respectively, to form a seal around protruding first end 38 of reagent test strip 14 with upper rib member 35 on actuation cover 18 to form a fluid-tight seal with the base of the reagent test strip chamber around the reagent test strip, the protruding end 38 of which is seen in the cutaway view of FIG. 2 extending into filling chamber 26.).  

Regarding Claim 10, modified Sayles teaches the assay device of claim 1 wherein said sample is a biological sample (the examiner notes the analyte is directed to intended use of the device and can be any type of sample).  

Regarding Claim 11, modified Sayles teaches the assay device of claim 1 wherein said sample is urine (the examiner notes the sample is directed to intended use of the device and can be any type of sample).  

Regarding Claim 12, modified Sayles teaches the assay device of claim 1 wherein said analyte is a drug (the examiner notes the analyte is directed to intended use of the device and can be any type of analyte).  

Regarding Claim 13, modified Sayles teaches the assay device of claim 1 wherein said analyte is a drug of abuse (the examiner notes the analyte is directed to intended use of the device and can be any type of analyte).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sayles (US Patent 5,591,401), in view of Alley (US Patent 2002/0046614), and further in view of Fuhr (US Pub 2009/0029341).

Regarding Claim 7, modified Sayles teaches the assay device of claim 1.
Sayles is silent to said assay device lid comprises a label comprising a barcode.  
Fuhr teaches in the related art of a sample storage container. Fig. 6A [0064] The cover part 31 forms a closure of the uppermost sample carrier 100. In addition, an electronic chip, a transponder or an RFID system or a marking such as a linear or multi-dimensional barcode can be integrated into cover part 31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a barcode, as taught by Fuhr, to the lid in the device of modified Sayles, to allow for tracking or identification of a sample in the container.	

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest said assay device lid comprises a label in a sealing state that seals said vent hole and said label comprises a portion that is structured for being pierced by a laser to provide the label in a pierced state, wherein the label in the sealing state places the vent hole in said closed state and the label in the pierced state places said vent hole in said open state.  

Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed 10/24/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 2 has been withdrawn. 

Applicant's arguments, see pages 4 and 5, filed 10/24/22 have been fully considered but regarding the 112b rejection of claim 5 they are not persuasive. 
The examiner notes that much of the claim language of claim 5 is directed to intended use of the device and it is unclear how the label is related to the airlock and vent hole. The applicant may clarify these structures and how each works in the open configuration and the closed configuration.

Applicant’s arguments with respect to the claim(s) regarding the previous 102 and 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, new prior art is cited in light of the amendment (Sayles (US Patent 5,591,401), in view of Alley (US Patent 2002/0046614)).

First, Applicant argues on pages 5 and 6 that the claims are novel. 
In response, the examiner notes a new rejection is cited in light of the amendment. 

Second, Applicant argues on pages 6 and 7 that the claims are not obvious.
In response, the examiner notes a new rejection is cited in light of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798